Foote, J. (dissenting):
The judgment adjudged that plaintiff had become the sole owner of a certain parcel of land in the city of Utica, and that the same is- free from any lien thereon in- favor of defendant to secure the payment of certain city taxes levied thereon and certain city tax sale certificates issued upon the sale of said premises for city taxes, and declared said 'city tax certificates null and void and directed them to be surrendered up and canceled.
The city of Utica is the holder of a series of tax certificates for taxes levied upon the premises in question located in that city during the years 1899 to 1904, inclusive, aggregating, with the penalties, $1,364. The same premises were thereafter sold for unpaid taxes assessed by the county of Oneida for the years *71904, 1907 and 1908, and were struck off and subsequently conveyed by county treasurer’s deeds to one Jay A. Pease, the purchaser, all of which deeds were duly recorded in the Oneida county clerk’s office. Pease subsequently conveyed the premises to plaintiff. Plaintiff also received deeds from the treasurer of Oneida county under sales for unpaid taxes of the years 1909 and 1910, and these deeds were duly recorded.
This action is brought in equity to have it adjudged that the tax certificates held by the defendant the city of Utica upon sales for city taxes are invalid as against the taxes subsequently levied upon the same premises by the county of Oneida and the title thereunder acquired by plaintiff by deeds from the county treasurer, and to have the said city tax certificates surrendered up and canceled and thereby removed as a cloud upon plaintiff’s title.
The decision of this court in the case of City of Rochester v. Kapell (86 App. Div. 224; affd., 177 N. T. 533, on the opinion below) applies in principle to this case, and, we think, requires a reversal of the judgment appealed from and the dismissal of plaintiff’s complaint.
In that case the city of Eochester held a tax certificate as the purchaser upon a tax sale of certain premises in the city of Eochester for a city tax levied in the year 1899, and the action was brought to foreclose the lien of the city by virtue of this tax sale certificate and thereby to perfect the city’s title to the lands. The defendant Kapell, who was made a party, was the holder of a tax.sale certificate issued by the county treasurer of the county of Monroe for a tax sale made on August 19, 1902, for a State and county tax levied upon the same premises in the year 1901. The decree from which defendant Kapell appealed adjudged the lien of the city of Eochester, hy virtue of its tax certificates, to be prior and superior to that of defendant Kapell by virtue of his county tax certificate, and directed that upon the sale of the premises the amount due upon the city tax sale certificates should be first paid from the proceeds of the sale, and that the premises should he sold free and clear of the lien of the defendant Kapell under his county tax certificates, and that he be barred and foreclosed of all right, title or equity of redemption. By the statute under which *8the county tax sales were made, being chapter 107 of the Laws of 1884, it was provided that if after the sale there was no redemption from the sale within two years, the county treas urer should then execute to the purchaser a conveyance of the property, and the statute further provided that this conveyance “when perfected in the manner hereinafter provided, shall vest in the grantee an absolute estate in fee, subject, however, to all the claims which the People of this State may have thereon for taxes or other liens or incumbrances. ” (See §§8,9.) It was the contention of the defendant Kapell that this quoted provision of the statute entitled him, in case there was no redemption from his tax sale certificates, to a deed which would cut off and extinguish the lien of the city taxes and tax certificates issued thereunder, prior in point of time to the county tax and tax certificates issued thereunder. This contention was disposed of in the opinion of Hr. Justice Williams for a unanimous court, adopted also by the Court of Appeals, as follows: 1 ‘ The question is as to the effect of the deed which he [defendant Kapell] will be entitled' to as purchaser under the county sale. The tax for the non-payment of which the sale to appellant was made included a State tax, to be collected by the county, and it is claimed that the only tax liens which are preserved, under the language of this section, are pure State taxes. This we apprehend is too narrow a construction of the language of the section, viz.: (All the claims which the People of this State may have thereon for taxes,’ etc. The source of all power to tax within the State, whether-by the State, .the city, the town or the county, is .the Legislature. The Legislature has the right to provide for the protection of all such taxes. The policy of the law is to insure the collection of all taxes. We must assume that the Legislature intended no conflict between the systems of taxation provided by it for the several political divisions above referred to. It could not have intended that a sale for taxes by one division should cut off and nullify sales made by other divisions for their taxes. The more reasonable construction of this section is one that preserves all liens for taxes, whether State, county, town or city. All these political divisions represent the People of the State, and their taxes are all claims of the People of the State. This con*9struction in effect results in the principle that no individual can secure a perfect title to real property, purchased upon tax sales, without paying all taxes thereon, imposed by any political subdivision of the State. This is a reasonable and salutary doctrine. ”
With the general rule in mind enunciated in this opinion, which was by no means a new rule, we have to examine the statutes applicable to the case at bar to determine whether they require a similar construction for the same reasons. The city taxes in question here are prior in point of time to the county taxes.
Section 47 of the revised charter of the city of Utica, being chapter 18 of the Laws of 1862, as amended by chapter 577 of the Laws of 1901, provides that the city taxes assessed as therein provided “upon or in respect to any real estate shall be liens thereon until such taxes are paid.” There is a similar provision in the charter and statutes in reference to the lien of assessments for local improvements. (See Laws of 1862, chap. 18, §§ 64, 97; Id. § 115b, added by Laws of 1898, chap. 258. See, also, Laws of 1897, chap. 738, § 11, subd. 5, as amd. by Laws of 1901, chap. 384.) The city charter also requires the city treasurer to bid in for the city property sold upon city tax sales, where there is no other bidder, to an amount equal to the tax, and also provides a method of perfecting the city’s title in such cases. (See § 54 et seq., as amd. by Laws of 1901, chap. 577, and Laws of 1909, chap. 111.)
County tax sales in Oneida county are or were governed by the provisions of chapter 559 of the Laws of 1902. Section 9 of that act provides: “ If such real estate sold for taxes, or any portion thereof, be not redeemed, as herein provided, the county treasurer shall execute to the purchaser, his heirs or assigns, a conveyance of the real estate so sold, and unredeemed, which shall vest in the grantee an absolute estate in fee, free from all liens, claims and encumbrances of every name and nature whatsoever subject only to such claims as the State of Hew York and county of Oneida may have thereon for taxes or other liens.”
Section 10, which provides for the form of conveyance to be made, also contains this provision: “Every such conveyance shall vest in the grantee an absolute estate in fee simple, *10subject to all claims which the State may have thereon for taxes or other liens or incumbrances, and which shall be presumptive evidence that the sale and all proceedings prior thereto * * * were regular * * *. After two years from the date of such conveyance such presumption shall be conclusive, the sale and conveyance thereof shall become absolute, and the occupant and all others interested in the land be forever barred from all liens upon, claims against, interest in or right or title thereto.”
We are of opinion that these provisions of the Oneida County Tax Law should, for their true construction, be read with the charter and statutes relating to city taxes of the city of Utica, so far as the two sets of statutes provide for the assessment and collection of taxes on real property in the city of Utica, and that, when read together, the Oneida County Tax Law does not in express terms or by necessary implication provide for the destruction of prior liens for city taxes upon the sale and conveyance of the same lands for subsequent county taxes. By the city charter the city taxes are to remain liens until the taxes are paid. In view of the policy of the law to insure collection of all- taxes and the assumption which we must make that the Legislature intended no conflict between the systems of taxation provided by it for the several political divisions in Oneida county, we think the general language of the Oneida County Tax Law, although it expressly excepts from the effect of the conveyance “such claims as the State of New York and county of Oneida may have thereon for taxes or other liens,” does not indicate a legislative intent that prior city tax liens should be extinguished by such conveyance, and the provisions on the same subject in section 10 serve to confirm this view. In view of the general policy of the Legislature in such matters and the decisions of the courts on the subject, we think a stat-. ute to have that effect should provide in express terms that prior city tax liens should be extinguished.
Our conclusion is that the judgment appealed from should be reversed, with costs, and judgment directed upon the findings below dismissing the plaintiff’s complaint, with costs.
Kruse, P. J., concurred.